EXHIBIT 99.1 j2 Global Reports Third Quarter 2012 Results Achieves Record Quarterly Revenues, EPS and EBITDA Raises Fiscal 2012 Non-GAAP EPS Guidance Increases Quarterly Dividend by 2.3% to $0.225 Per Share LOS ANGELES– November1, 2012 – j2 Global, Inc. [NASDAQGS:JCOM] today reported financial results for the third quarter ended September30, 2012, announced that it is increasing its fiscal 2012 non-GAAP EPS estimate and announced that its Board of Directors has declared anincreasedquarterly cash dividend of $0.225 per share. j2 achieved several quarterly records, including the following: Revenues of $93.2 million Earnings per Diluted Share of $0.69 EBITDA(4) of $50.5 million Cancel rate(6)of less than 2.3% THIRD QUARTER 2012 RESULTS Revenues increased 8.4% to a quarterly record $93.2 million compared to $86.0 million for Q3 2011. Earnings per diluted share increased 27.8% to a quarterly record $0.69 compared to $0.54 for Q3 2011. Non-GAAP earnings per diluted share(2) (3)increased 1.6% to $0.65 compared to $0.64 for Q3 2011. EBITDA(4) increased to a record $50.5 million compared to $43.9 million for Q3 2011. j2 ended the quarter with $470 million in cash and investments. Key financial results for third quarter 2012 versus third quarter 2011 are set forth in the following table (in millions, except per share).Reconciliations of non-GAAP earnings per diluted share, EBITDA and free cash flow to their nearest comparable GAAP financial measures are attached to this Press Release. Q3 2012 Q3 2011 % Change Revenues 8.4% Earnings per Diluted Share (1) 27.8% Non-GAAP Earnings per Diluted Share (2) (3) 1.6% EBITDA (4) 15.0% Free Cash Flow (5) (0.3)% The estimated effective tax rate was approximately 19.9% for Q3 2012 and approximately 30.6% for Q3 2011. For Q3 2012, Non-GAAP earnings per diluted share excludes share-based compensation and related payroll taxes, and additional income tax benefit from prior years, in each case net of tax. For Q3 2011, Non-GAAP earnings per diluted share excludes share-based compensation and related payroll taxes, certain transition-related costs, taxes associated with the sale of a trade name and the reversal of uncertain tax positions due to expired statutes of limitations, in each case net of tax. The estimated Non-GAAP effective tax rate was approximately 28.1% for Q3 2012 and approximately 23.4% for Q3 2011. EBITDA (earnings before interest, taxes, depreciation and amortization) as defined in the Indenture Agreement filed with the SEC as Exhibit 4.1 to a Current Report on Form 8-K dated July 26, 2012. Free cash flow is defined as net cash provided by operating activities less purchases of property, plant and equipment, plus excess tax benefit (deficiency) from share-based compensation. Cancel Rate is defined as cancels related to individual customer DIDs with greater than 4 months of continuous service (continuous service includes customer DIDs which are administratively cancelled and reactivated within the same calendar month), and DIDs related to enterprise customers beginning with their first day of service. Calculated monthly and expressed here as an average over the three months of the quarter. “I’m very pleased with our continued high level of execution, both operationally and financially, as demonstrated by record low cancel rate and record Q3 quarterly revenues, earnings per share and EBITDA,” said Hemi Zucker, j2 Global’s chief executive officer. “Also, during Q3 we completed a $250 million debt offering and now have approximately $470 million of cash and investments available to support the growth of our business. Our focus on operational excellence has allowed us to continue to achieve record results even in the face of current economic conditions. As such, we are increasing our non-GAAP EPS guidance for the full year notwithstanding the increased interest expense associated with the Q3 debt issuance.” DIVIDEND j2’s Board of Directors has approved a quarterly cash dividend of $0.225 per common share, a 2.3% increase versus last quarter's dividend.This is j2’s fifth consecutive quarterly dividend increase and represents a 12.5% increase versus its first quarterly dividend in September, 2011. The dividend will be paid on November 26, 2012 to all shareholders of record as of the close of business on November 12, 2012. Future dividends will be subject to Board approval. BUSINESS OUTLOOK j2 is reaffirming its fiscal 2012 revenues guidance of between $345 million and $365 million. The Company is increasing its fiscal 2012 non-GAAP earnings per share guidance to now exceed, rather than equal, its 2011 results. It is anticipated that the normalized tax rate for 2012 (exclusive of the release of reserves for uncertain tax positions) will be between 24% and 26%. About j2 Founded in 1995, j2 Global, Inc. provides cloud services to individuals and businesses around the world. j2's network spans 49 countries on six continents. The Company offers Internet fax, voice and email solutions. j2 Global markets its services principally under the brand names eFax®, Onebox®, eVoice®, FuseMail®, Campaigner®, KeepItSafe® and CampaignerCRM™. As of December 31, 2011, j2 had achieved 16 consecutive fiscal years of revenue growth. For more information about j2, please visit www.j2global.com. Contact: Laura Hinson j2 Global, Inc. 800-577-1790 laura.hinson@j2.com “Safe Harbor” Statement Under the Private Securities Litigation Reform Act of 1995: Certain statements in this Press Release are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995, particularly those contained in the “Business Outlook” portion regarding the Company's expected fiscal 2012 financial performance. These forward-looking statements are based on management's current expectations or beliefs and are subject to numerous assumptions, risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. These factors and uncertainties include, among other items: subscriber growth and retention; variability of revenue based on changing conditions in particular industries and the economy generally; protection of the Company's proprietary technology or infringement by the Company of intellectual property of others; the risk of adverse changes in the U.S. or international regulatory environments surrounding messaging and communications, including but not limited to the imposition or increase of taxes or regulatory-related fees; and the numerous other factors set forth in j2 Global's filings with the Securities and Exchange Commission (“SEC”). For a more detailed description of the risk factors and uncertainties affecting j2 Global, refer to the 2011 Annual Report on Form 10-K filed by j2 Global on February 28, 2012, and the other reports filed by j2 Global from time-to-time with the SEC, each of which is available at www.sec.gov. The forward-looking statements provided in this press release and particularly those contained in the “Business Outlook” portion regarding the Company's expected fiscal 2012 financial performance are based on limited information available to the Company at this time, which is subject to change. Although management's expectations may change after the date of this press release, the Company undertakes no obligation to revise or update these statements. j2 GLOBAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED, IN THOUSANDS) SEPTEMBER 30, DECEMBER 31, ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $3,831 and $3,404, respectively Prepaid expenses and other current assets Deferred income taxes Total current assets Long-term investments Property and equipment, net Goodwill Other purchased intangibles, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable and accrued expenses $ $ Income taxes payable Deferred revenue Liability for uncertain tax positions Total current liabilities Long-term debt — Liability for uncertain tax positions Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies — — Stockholders' Equity: Preferred stock — — Common stock Additional paid-in capital Treasury stock — ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ j2 GLOBAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, Revenues Subscriber $ Other Total revenues Cost of revenues (including share-based compensation of $199 and $633 for the three and nine months of 2012, respectively, and $246 and $736 for the three and nine months of 2011, respectively) Gross profit Operating expenses: Sales and marketing (including share-based compensation of $390 and $1,117 for the three and nine months of 2012, respectively, and $350 and $1,049 for the three and nine months of 2011, respectively) Research, development and engineering (including share-based compensation of $111 and $344 for the three and nine months of 2012, respectively, and $110 and $367 for the three and nine months of 2011, respectively) General and administrative (including share-based compensation of $1,703 and $4,757 for the three and nine months of 2012, respectively, and $1,542 and $4,532 for the three and nine months of 2011, respectively) Total operating expenses Operating earnings Interest and other income (expense), net ) ) Earnings before income taxes Provision for income taxes Net earnings $ Basic net earnings per common share $ Diluted net earnings per common share $ Basic weighted average shares outstanding Diluted weighted average shares outstanding j2 GLOBAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED, IN THOUSANDS) NINE MONTHS ENDED SEPTEMBER 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Accretion and amortization of discount and premium of investments Amortization of financing costs and discounts — Share-based compensation Excess tax benefit from share-based compensation ) ) Provision for doubtful accounts Deferred income taxes ) Decrease (increase) in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets ) (Decrease) increase in: Accounts payable and accrued expenses ) Income taxes payable Deferred revenue Liability for uncertain tax positions ) Other liabilities (1 ) Net cash provided by operating activities Cash flows from investing activities: Maturity of certificate of deposit — Purchase of certificates of deposit ) ) Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Acquisition of businesses, net of cash received ) ) Proceeds from sale of assets — 4 Net cash used in investing activities ) ) Cash flows from financing activities: Issuance of long-term debt — Debt issuance costs ) — Repurchases of common stock and restricted stock ) ) Issuance of common stock under employee stock purchase plan Exercise of stock options Excess tax benefit from share-based compensation Dividends paid ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ j2 GLOBAL, INC. RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL MEASURES THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) Non-GAAP net earnings are GAAP net earnings with the following modifications: (1) elimination of share-based compensation expense and the associated payroll taxes; (2) elimination of certain acquisition and related exit costs; (3) elimination of additional income tax benefit from prior years; (4) elimination of a change to our liability of uncertain tax position due to expiration of statues of limitations; (5) elimination of taxes related to trade name sale and (6) elimination of income tax provision associated with share-based compensation and associated payroll taxes and certain acquisition and related exit costs. THREE MONTHS ENDED SEPTEMBER 30, 2012 THREE MONTHS ENDED SEPTEMBER 30, 2011 GAAP Share-based Compensation Additional Income Tax Benefit from Prior Years Non-GAAP GAAP Share-based Compensation Acquisition and Exit Costs Uncertain Tax Position Trade Name Sale Non-GAAP Cost of revenues ) — ) ) — — Operating expenses: Sales and marketing ) — ) — — — Research, development and engineering ) — ) ) — — General and administrative ) — ) ) — — Interest and other income (expense) ) — — ) — Income tax provision(6) $ $ $ 35 ) Net earnings $ ) $ $ 77 ) $ Net earnings per share*: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ * The reconciliation of Net earnings per share from GAAP to Non-GAAP may not foot due to rounding. The Company discloses non-GAAP Earnings Per Share (EPS) as supplemental non-GAAP financial performance measure, as it believes it is useful metric by which to compare the performance of its business from period to period. The Company also understands that this non-GAAP measure is broadly used by analysts, rating agencies and investors in assessing the Company's performance. Accordingly, the Company believes that the presentation of this non-GAAP financial measure provides useful information to investors. Non-GAAP EPS is not in accordance with, or an alternative to, Earnings Per Share and may be different from non-GAAP measures with similar or even identical names used by other companies. In addition, this non-GAAP measure is not based on any comprehensive set of accounting rules or principles. This non-GAAP measure has limitations in that they do not reflect all of the amounts associated with the Company's results of operations determined in accordance with GAAP. Weighted average shares outstanding: Basic Diluted j2 GLOBAL, INC. RECONCILIATION OF GAAP TO NON-GAAP FINANCIAL MEASURES NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, IN THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) Non-GAAP net earnings are GAAP net earnings with the following modifications: (1) elimination of the impact to revenues resulting from a change in estimate of deferred revenue; (2) elimination of share-based compensation expense and the associated payroll taxes; (3) elimination of certain acquisition and related exit costs; (4) elimination of gain on sale of certain investment; (5) elimination of additional income tax benefit from prior years; (6) elimination of a change to our liability of uncertain tax position due to expiration of statues of limitations; (7) elimination of taxes related to trade name sale and (8) elimination of income tax provision associated with the change in estimate of deferred revenue, share-based compensation and associated payroll taxes, certain acquisition and related exit costs and gain on sale of certain investment. NINE MONTHS ENDED SEPTEMBER 30, 2012 NINE MONTHS ENDED SEPTEMBER 30, 2011 GAAP Share-based Compensation Acquisition and Exit Costs Gain on Sale of Investment Additional Income Tax Benefit from Prior Years Non-GAAP GAAP Change in Estimate of Deferred Revenue Share-based Compensation Acquisition and Exit Costs Uncertain Tax Position Trade Name Sale Non-GAAP Revenues: Subscriber $ — $ $ $ — $ Cost of revenues ) (6 ) — — — ) ) — — Operating expenses: Sales and marketing ) ) — — — ) ) — — Research, development and engineering ) (5 ) — — — ) ) — — General and administrative ) ) — — — ) ) — — Interest and other income (expense) ) — — ) — ) — Income tax provision(8) 34 ) ) Net earnings $ ) ) $ $ ) $ Net earnings per share*: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ * The reconciliation of Net earnings per share from GAAP to Non-GAAP may not foot due to rounding. The Company discloses non-GAAP Earnings Per Share (EPS) as supplemental non-GAAP financial performance measure, as it believes it is useful metric by which to compare the performance of its business from period to period. The Company also understands that this non-GAAP measure is broadly used by analysts, rating agencies and investors in assessing the Company's performance.
